Where the name of the defendant was stated in the declaration, and the process attached was directed to the sheriff or his deputy, and required that the defendant be and appear at the return term of the court, the fact that in the formal statement of the case at the head of the process the name of the defendant was erroneously stated, did not render the process and judgment founded thereon void. Such defect was amendable. Hence, in a claim case, it was error to exclude the fi. fa. on account of such defect in the process. Code, §§3345, 3334, 206, par. 6; 29 Ga., 339; 50 Ib., 96; 60 Ib., 116.